                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

VICTOR JEROME BELL,

      Petitioner,

v.                                               Case No. 3:19cv1794-LC/MJF

DEPARTMENT OF CORRECTIONS,

     Respondent.
______________________________/

                                      ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated June 26, 2019. (Doc. 2). Petitioner was provided a copy of

the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have

been filed.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (doc. 2) is adopted

and incorporated by reference in this order.
                                                                                   Page 2 of 2


        2. This case is DISMISSED for lack of jurisdiction.

        3. The clerk of court is directed to close this case file and to send petitioner the

form petition for use in § 2254 cases.

        ORDERED on this 30th day of July, 2019.


                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:19cv1794-LC/MJF
